1 Reported in 221 N.W. 240.
After verdict for plaintiff, defendant appeals from the order denying its motion for judgment notwithstanding or a new trial. The action is to recover damages for the death of a horse owned by plaintiff and rented to defendant. Its death while in the possession of the latter is attributed by plaintiff to the negligent feeding of mouldy corn. The evidence for defendant is that the utmost care was taken to prevent any such thing. For the plaintiff however there is evidence that the acute indigestion or colic which caused the death of the animal is frequently caused by eating mouldy corn; that one of defendant's own horses died of colic in the stable in question shortly before the death of plaintiff's horse; that mouldy corn was on hand in the feed bin; and that some of it was actually found in the feed box of plaintiff's horse. The issue was one of fact and so for the jury.
Order affirmed. *Page 618